Kane J.
Appeal from a judgment of the County Court of Albany County (Clyne, J.), rendered April 11, 1983, upon a verdict convicting defendant of the crime of murder in the second degree.
Defendant and his codefendant, Lance Tucker, were tried together and convicted of murder in the second degree for causing the death of an elderly woman by strangulation. The conviction of the codefendant was affirmed by this court on a prior appeal and two of the issues raised herein were determined on that prior occasion (People v Tucker, 115 AD2d 175, lv denied 67 NY2d 766). Additionally, defendant contends that the indictment upon which he was tried was founded upon inaccurate and untrue testimony. This issue is not reviewable upon an appeal (see, CPL 210.30 [6]). The evidence was sufficient to establish the guilt of defendant beyond a reasonable doubt, the charge of County Court to the jury was proper and free from error, and the sentence imposed was neither harsh nor excessive.
Judgment affirmed. Mahoney, P. J., Kane, Casey, Weiss and Harvey, JJ., concur.